DETAILED ACTION

	This action is responsive to amendments filed 03/23/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the primary illumination assembly is in a disabled state while the secondary is active, in view of all other limitations present in the claims.
Hagelin (2017/0147876) teaches scanning with different scanning illuminators a single document, wherein the different illuminators have different wavelengths.  Hagelin is silent as to that the scanners have a period, and that only one operates at a time.

Shearin (2013/0306727) teaches a data reading system with different illuminators for the same item, where the different illuminators have different wavelengths.  Shearin teaches that the different illuminators pulse at differing rates, or with the framerate of a different reader, but does not teach that the primary illumination assembly is in a disabled state when the secondary is active.
Harper (2005/0247776) teaches a system for reading optical cards including different scanners, and that the lasers operate over different wavelengths.  Harper is silent as to that the primary illumination assembly is in a disabled state when the secondary is active.
 McQueen (2010/0270376) teaches a system for reading an item bearing optical codes, including imagers that operate over different fields of view, and that the lasers operate over different wavelengths.  Harper is silent as to that the primary illumination assembly is in a disabled state when the secondary is active.
Collins (8,672,225) teaches a convertible barcode reader where two different illumination assemblies operate for different necessities, one moving out of the housing when being used for different modes of operation.  However, these different illumination assemblies do not operate on a period, but instead operate alternately, and therefore 
Claims 8 and 15 depend upon claim 1, and are therefore also allowed.  Claims 2-7, 9-14 and 16-21 depend upon claims 1, 8 and 15, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876